DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to AFCP 2.0 filed on 07/20/2021.
Claims 4, and 12 have been canceled.
Claims 1-3, 5-11, and 13-22 are presented for examination.
Examiner would like to thank applicants for amending claims to overcome the rejection.
Allowable Subject Matter
Claims 1-3, 5-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Pikus et al (US Publication No. 2009/0222927) teaches an electronic design automation tool may receive information related to electronic design automation that contains secured information, such as physically secured information, and annotations to indicate the secured portions of the information.
Luo et al (US Publication No. 2013/0086541) teaches the design tool performing real-time design checks on the design elements as they are entered by the integrated circuit designer to determine whether a design element violates a design rule.
Pikus, Luo and other prior arts do not singularly or in combination disclose the limitations: 
“receiving, by a processor in a data processing system, an executable rule module comprising the design rules, wherein the design rules comprise design checking rules that 
a receiver configured to receive an executable rule module comprising design rules and design data representing a design for a product, wherein the design rules comprise design checking rules that specify conditions, wherein the executable rule module comprises program instructions and is executable by a processor of a data processing system, and wherein the design rules comprise design generation rules including operations for modifying the design; Page 3 of 13 Esposito et al. - 16/185,461an authenticator configured to authenticate the executable rule module based on one or more digital certificates” as recited in claim 9,
“generating an executable rule module comprising the design rules, wherein the executable rule module comprises program instructions and is executable by a processor of a data processing system, and wherein the design rules comprise design generation rules including operations for modifying the design, wherein the executable rule module is configured to be authenticated by use of one or more digital certificates” as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        08/03/2021